Citation Nr: 0207367	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  00-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected post operative residuals of right wrist 
scaphoid fracture with myopathy, from the initial grant of 
service connection.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected right knee injury involving the medial 
collateral ligament with tendonitis, from the initial grant 
of service connection.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee injury with tendonitis, from the 
initial grant of service connection.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from April 1979 to May 1998.  
The record shows that the veteran had more than 2 years and 6 
months of additional unspecified active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the RO 
which, in part, granted service connection for the 
disabilities now at issue on appeal.  Noncompensable 
evaluations were assigned for each disability, effective from 
June 1, 1998, the day following the veteran's discharge from 
service.  38 C.F.R. § 3.400(b)(2) (2001).  By rating action 
in May 2001, the RO assigned 10 percent evaluations for each 
disability, effective from the same date.  


FINDINGS OF FACT

1.  Since service connection was established, the veteran's 
right wrist disability is manifested principally by 
complaints of pain, some limitation of motion, and decreased 
strength; there is no sensory impairment or neurological 
paralysis, nor do the residuals more nearly approximate 
favorable or unfavorable ankylosis.  

2.  Since service connection was established, the veteran's 
right knee disability is manifested principally by complaints 
of pain and stiffness; there is no instability or 
subluxation, limitation of motion, weakness, or arthritis, 
and no more than mild functional impairment.  

3.  Since service connection was established, the veteran's 
left knee disability is manifested principally by complaints 
of pain and stiffness; there is no instability or 
subluxation, limitation of motion, weakness, or arthritis, 
and no more than mild functional impairment.  

4.  The veteran has a separate and distinct disability 
involving a scar on the right wrist from surgery for his 
service-connected scaphoid fracture which is objectively 
demonstrated to be tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of right wrist scaphoid fracture 
with myopathy are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5215 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected right knee injury involving the medial 
collateral ligament with tendonitis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5099-5024 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected left knee injury with tendonitis are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Code3 5099-5024 (2001).  

4.  The assignment of a separate 10 percent rating, and no 
more, for a tender and painful scar on the right wrist is 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7804 (2001); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in February 1999, service connection was 
established for the disabilities now at issue on appeal based 
on evidence of injuries to the right wrist and right and left 
knees during service.  The service medical records show that 
the veteran reinjured his right wrist during service and 
underwent a bone graft in April 1980.  The record also shows 
that the veteran was seen on numerous occasions during 
service for injuries to both knees.  

When examined by VA in September 1998, the veteran reported 
pain in the right wrist, especially with changes in the 
weather.  He reported that the pain in his knees comes and 
goes, and that he avoided running because of it.  The veteran 
was employed as a computer technician and had not missed any 
time at work because of his service-connected disabilities.  
On general examination, the veteran was well developed and in 
no acute distress.  He is right handed.  His gait and posture 
were normal.  There was a one-inch, well healed surgical scar 
on the lateral volar aspect of the right wrist which was not 
tender.  The veteran had full range of motion in the right 
wrist and in both knees.  There was no joint swelling, 
redness, or increased warmth in the right wrist or knees.  
There was crepitus in both knees, but no instability.  X-ray 
studies of the right wrist show a remote fracture of the 
scaphoid waist.  There is sclerosis and irregularity at the 
articulation between the scaphoid and lunate.  X-ray studies 
of the right knee show an irregular calcific density along 
the medial aspect of the distal femoral condyle consistent 
with a remote avulse injury at the origin of the medial 
collateral ligament.  No acute fracture or dislocation was 
seen.  The left knee was normal.  

On VA joint examination in February 2001, the veteran 
reported "daily knee pain" precipitated by stair climbing, 
prolonged walking, prolonged immobility, and kneeling.  The 
veteran does not use knee braces or other ambulatory 
assistive devices, but does use kneepads when kneeling.  The 
veteran reported that he worked as an IT tech and frequently 
had to kneel to inspect/install computer cables.  The veteran 
uses "BC" powder to control but not eliminate symptomatic 
pain.  Examination of the right knee showed no deformity, 
tenderness, or instability.  There was some crepitus.  
Similar findings were noted in the left knee with the 
additional finding of tenderness on palpation of the medial 
patella border.  The veteran had full range of passive, 
active, and active with resistance motion in both knees.  The 
veteran verbalized "stiffness" on active extension with 
resistance at the upper 10 percent of motion generalized to 
the medial lateral patella border in each knee.  The veteran 
had good endurance and no incoordination in either knee.  The 
examiner commented that flare-ups would likely increase 
"stiffness" on extension with decreased range of motion and 
endurance.  X-rays studies of the knees show calcification 
adjacent to the right medial epicondyle suggestive of capsule 
and/or tendon calcification.  Otherwise, no acute fracture or 
dislocation, and the joint spaces are well maintained.  The 
diagnoses included bilateral knee tendonitis.  

The veteran reported soreness and aching on repetitive 
movement of the left hand, reduced range of motion, and 
audible cracking.  There was some reduced strength in the 
left hand compared to the right.  The veteran reported that 
he uses BC powder for symptom control and did not use a brace 
on the wrist.  On examination, the wrist was intact with a 
healed surgical scar midline on the ventral/ulnar aspect 
which was tender to deep palpation.  There was no edema, 
ecchymosis, or instability.  There was some crepitus and 
strength was 4/5.  Range of motion for passive and active 
flexion was to 44 degrees with extension to 40 degrees.  With 
resistance, flexion was to 40 degrees and extension was to 34 
degrees.  The veteran verbalized pain at the wrist during all 
movements at the upper 25 percent of motion.  Endurance was 
fair to good, and there was no incoordination.  The examiner 
commented that an increase in pain with a decrease in range 
of motion and endurance was likely during flare-ups.  X-ray 
studies show old trauma with scaphoid/lunate fusion.  The 
diagnosis was status post old trauma with subsequent reduced 
range of motion and myopathy.  It is apparent that the 
findings in this examination regarding the left hand/wrist 
actually refer to the right hand/wrist.  In view of the past 
clinical history in this case, including the scaring and the 
x-rays, the findings clearly refer to the right side and the 
examiner simply transposed the left for the right and the 
findings actually are those of the right side.

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claims, and thus the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional medical evidence which would be pertinent to the 
claims of the rating to be assigned for his bilateral knee 
and right wrist disabilities.  Through past actions of the 
RO, the veteran has been informed of the applicable criteria 
in this case.  As such, he has been essentially notified of 
what needs to be proven in order to qualify for higher 
ratings.  Additionally, the veteran was provided an 
opportunity to provide testimony at a hearing before a member 
of the Board, but failed to report.  Accordingly, it is 
concluded that the veteran would not be prejudiced by the 
Board proceeding with the adjudication of his claim for 
increase.  


Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  


Right Wrist

The veteran's service-connected injury, that of fracture of 
the wrist, does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under a closely related disease or injury where the 
affected functions, anatomical location, and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  In this 
case, residuals of fracture of the veteran's right wrist are 
rated according to limitation of wrist motion under 
Diagnostic Code 5215 which provides as follows:  

Major   Minor
5215  Wrist, limitation of motion of:
Dorsiflexion less than 15 degrees........................................... 
10      10
  Palmar flexion limited in line with forearm........................... 
10      10

Another possible provision of the Rating Schedule under which 
the veteran's right wrist disability may be evaluated include 
the following:

5214  Wrist, ankylosis of:
  Unfavorable, in any degree of palmar flexion, 
   Or with ulnar or radial deviation.......................................  50      
40
  Any other position, except 
favorable.....................................  40      30
  Favorable in 20 deg. to 30 deg. 
dorsiflexion...........................  30      20
  Note: Extremely unfavorable ankylosis will be rated as
   loss of use of hands under diagnostic code 5125.  

The evidence of record shows that the veteran is right-
handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  Under DC 5215, the 
only available schedular evaluation for limitation of motion 
of the wrist is 10 percent for either the minor or major 
extremity, and that requires either dorsiflexion of less than 
15 degrees or palmar flexion limited in line with the 
forearm.  The regulations define normal range of motion for 
the wrist as dorsiflexion (extension) to 70 degrees, palmar 
flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I 
(2001).  The veteran is currently assigned a 10 percent 
evaluation, which is the highest schedule rating possible 
under this rating code.  

If the veteran's wrist were ankylosed, an increased rating 
could be assigned under DC 5214.  However, the medical 
evidence does not show any ankylosis or impairment of the 
right wrist commensurate with ankylosis.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure").  The veteran's right wrist is 
not immobile, as he has the ability to move it, albeit in a 
limited fashion with some pain.  Therefore, consideration of 
a rating under DC 5214 is not warranted.  

In consideration of any functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 38 
C.F.R. §§ 4.40, 4.45 must be considered).  When the maximum 
schedular rating is in effect for loss of motion of a joint, 
and the disability does not meet the criteria for a higher 
evaluation under any other applicable DC (after all other 
potential DCs have been considered), further consideration of 
functional loss may not be required.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

In summary, the Board finds that the objective assessment of 
the veteran's present impairment does not suggest that he has 
sufficient symptoms so as to warrant a rating in excess of 10 
percent since service connection was granted.  Accordingly, 
the veteran's appeal is denied.  

Right & Left Knee

In light of the fact that the veteran's right and left knee 
disabilities are rated under the same provisions of the 
rating code, and that the clinical findings on examinations 
conducted during the pendency of the appeal are essentially 
the same, the Board will discuss both disabilities together.  

The veteran is assigned 10 percent evaluations for each knee 
under DCs 5099-5024.  VA regulations provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2001).  DC 5024 
directs that disabilities are to be rated based on limitation 
of motion of the affected part under the rating code for 
degenerative arthritis.  

DC 5003 specifies that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The rating criteria for limitation of motion of the knee are 
as follows:  

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°..............................................    30
  Flexion limited to 
30°.............................................    20
  Flexion limited to 
45°..............................................    10
  Flexion limited to 
60°.............................................     0

5261  Leg, limitation of extension of:  
  Extension limited to 45°........................................    
50   
  Extension limited to 
30°.........................................    40   
  Extension limited to 
20°.........................................    30   
  Extension limited to 
15°..........................................    20   
  Extension limited to 
10°..........................................    10   
  Extension limited to 
5°...........................................      0   

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  

In order to assign a 10 percent rating under the criteria for 
limitation of motion, flexion must be limited to 45 degrees 
or less, or extension limited to 10 degrees or more.  The 
clinical findings from VA examinations conducted since the 
veteran was discharged from military service show that he has 
full range of motion in each knee.  Therefore, the veteran is 
not entitled to a compensable schedular rating based on 
applicable criteria pertaining to limitation of motion of the 
knee.  Likewise, x-ray studies of each knee show no evidence 
of arthritis.  Consequently, the veteran is not entitled to a 
rating based on arthritis with painful motion or other 
objective symptomatology.  DC 5003.  

Another possible provision of the Rating Schedule under which 
the veteran's knee disabilities may be evaluated include the 
following:  

5257 Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

In order to receive a rating in excess of 10 percent under DC 
5257, the veteran would have to demonstrate at least moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability.  When examined by VA in September 1998 
and in February 2001, there was no instability or subluxation 
in either knee.  Inasmuch as there is no instability, a 
rating in excess of 10 percent under DC 5257 is not 
warranted.  

As indicated above, the clinical and diagnostic findings from 
VA examinations conducted since the veteran was discharged 
from military service show that he has full range of motion 
in each knee.  X-ray studies show no evidence of arthritis, 
and there is no subluxation or instability in either knee.  
Thus, the veteran is not entitled to a compensable evaluation 
under any of the applicable schedular rating codes.  
Nonetheless, the RO, in May 2001, assigned a 10 percent 
evaluation for each knee based on painful motion.  While the 
RO referred to DC 5003 as the basis for the assignment of the 
10 percent ratings, there is no evidence of arthritis in 
either knee.  Thus, the application of this DC is 
inappropriate.  However, functional impairment due to pain is 
a basis for assigning a compensable evaluation.  In this 
regard, the Board is in agreement of the 10 percent ratings 
assigned.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001).  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2001).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).  

In this regard, the Board notes that while the veteran 
reports that his knees are painful everyday, that he works 
full-time as a computer technician, and that he has not lost 
any time at work due to his bilateral knee disorder.  (See VA 
Form 9).  On the recent VA examination, the veteran had full 
range of motion in each knee with good endurance and no 
incoordination.  The examiner noted that the veteran 
evidenced "stiffness" at the upper 10 percent of extension 
and flexion of each knee.  Assuming, for the sake of 
argument, that the onset of "stiffness" is considered the 
point of functional limitation due to pain under DeLuca, the 
clinical findings do not show limitation of flexion to less 
than 45 degrees or extension limited to 15 degrees or more.  
That is, the onset of pain on flexion of the knees was at 
about 125 degrees; the onset of pain on extension was around 
10 degrees.  Neither finding warrants the assignment of a 
rating in excess of 10 percent for functional loss due to 
pain based on limitation of motion.  

The Board recognizes that the examiner also indicated that it 
is likely that the veteran would experience increased 
"stiffness" in the knees during flare-ups.  However, as the 
veteran has not lost any time at work since taking employment 
after his discharge from service in 1998, and has not sought 
any medical attention for his bilateral knee disabilities 
since his discharge from service, the Board finds no useful 
purpose would be served by remanding the appeal to request a 
VA physician to offer a speculative opinion on something 
that, to date, has not occurred.  Moreover, the examiner's 
opinion can not be measured with any degree of medical 
certainty and would be speculative at best.  It must be 
remembered that VA compensation is paid based on average 
impairment of earning capacity.  Here, there is no evidence 
that the veteran's earning capacity has been adversely 
affected by his bilateral knee condition to date.  Overall, 
the veteran's level of functional impairment is no more than 
mild and is adequately compensated by the assigned 10 percent 
disability rating currently assigned for each knee.  

Applying all of the appropriate diagnostic codes to the facts 
of the case, the objective assessment of the veteran's 
present impairment of the right and left knee does not 
suggest that he has sufficient symptoms so as to warrant 
ratings in excess of 10 percent for either knee since service 
connection was granted.  Accordingly, the appeal is denied.  

The veteran is always free to reopen his claim if he suffers 
some functional impairment that is shown to impair earning 
capacity.  

Entitlement to a Separate Rating for Scarring of the Right 
Wrist

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  On the other hand, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  When, however, a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different DCs.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

Because the veteran's service-connected right wrist 
disability encompasses a post-operative scar, consideration 
must be given to whether a separate rating should be assigned 
for the scar.  Scars that are tender and painful on objective 
demonstration may be evaluated under Diagnostic Code 7803 as 
10 percent disabling.  

When examined by VA in February 2001, the examiner noted that 
the surgical scar was tender to deep palpation and that there 
was some tenderness on range of motion.  The Board is 
cognizant of the medical findings on an earlier VA 
examination in September 1998 which indicated that the scar 
was not tender.  However, the Board cannot ignore the 
veteran's complaints or the medical evidence showing symptoms 
which satisfy the criteria for a compensable rating for the 
surgical scar.  Inasmuch as the scar was found to be tender 
and painful on VA examination in February 2001, the Board 
finds that a separate rating of 10 percent is warranted under 
DC 7804.  


ORDER

A rating in excess of 10 percent for service-connected 
postoperative residuals of right wrist scaphoid fracture with 
myopathy is denied.  

A rating in excess of 10 percent for service-connected right 
knee injury involving the medial collateral ligament with 
tendonitis is denied.  

A rating in excess of 10 percent for service-connected left 
knee injury with tendonitis is denied.  

A separate rating of 10 percent for tender and painful scar 
on the right wrist is granted, subject to VA regulations 
pertaining to the payment of monetary benefits.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

